--------------------------------------------------------------------------------

Exhibit 10.3



MANAGEMENT STOCKHOLDERS
AGREEMENT


of


LEGACY RESERVES INC.
 
Dated as of December 11, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I. DEFINITIONS
1
   
Section 1.1
Certain Defined Terms
1
Section 1.2
Table of Defined Terms
8

Section 1.3
Other Definitional Provisions
9
     
ARTICLE II. TRANSFERS
10
   
Section 2.1
Transfer Restrictions
10
Section 2.2
Right of First Offer
11
Section 2.3
Involuntary Transfers
12
     
ARTICLE III. ADDITIONAL TRANSFER PROVISIONS; REPURCHASE RIGHTS
13
   
Section 3.1
Drag-Along Right
13
Section 3.2
Tag-Along Right
16
Section 3.3
Repurchase Rights.
18
Section 3.4
Cooperation; Costs
21
     
ARTICLE IV.
21
   
Section 4.1
IPO
21
Section 4.2
Holdback Agreement
22
Section 4.3
Participation in Registration
22
Section 4.4
Coordination of Rule 144 Sales
22
     
ARTICLE V. REPRESENTATIONS AND WARRANTIES
22
   
Section 5.1
Representations and Warranties of Management Stockholders
22
Section 5.2
Survival
24
     
ARTICLE VI. MISCELLANEOUS
24
   
Section 6.1
Termination
24
Section 6.2
Amendments and Waivers
25
Section 6.3
Successors, Assigns and Transferees
25
Section 6.4
Legends
25
Section 6.5
Notices
25
Section 6.6
Further Assurances
26
Section 6.7
Entire Agreement
26
Section 6.8
Voting Rights.
27
Section 6.9
Delays or Omissions
27
Section 6.10
Governing Law; Jurisdiction; Waiver of Jury Trial
28
Section 6.11
Severability
28
Section 6.12
Enforcement
29
Section 6.13
Titles and Subtitles
29
Section 6.14
No Recourse
29
Section 6.15
Counterparts; Facsimile Signatures
29
Section 6.16
No Partnership
29



i

--------------------------------------------------------------------------------

Schedules
     
Schedule 1
GSO Stockholders
   
Exhibits
     
Exhibit A
Joinder Agreement
   
Exhibit B
Form of ROFO Response
   
Exhibit C
Form of Spousal Consent and Acknowledgment



ii

--------------------------------------------------------------------------------

THIS MANAGEMENT STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of
December 11, 2019 (the “Closing Date”), by and among Legacy Reserves Inc., a
Delaware corporation (the “Company”), each of the Persons who are listed on
Schedule 1 hereto (collectively, together with their Permitted Affiliates who on
or after the date hereof own Company Common Shares, the “GSO Stockholders”, and
each, a “GSO Stockholder”), and each Eligible Employee, Consultant or
Non-Employee Director of the Company and/or one or more of its subsidiaries (in
each case within the meaning of the Incentive Plan (as defined below)) who
becomes a party hereto from time to time in accordance with the terms hereof
(each individually, a “Management Stockholder,” and collectively, the
“Management Stockholders”).
 
RECITALS
 
WHEREAS, pursuant to the Joint Chapter 11 Plan of Reorganization for the Company
and its Debtor Affiliates, dated as of November 4, 2019 (the “Plan”), the
Company has issued (or may hereafter issue) to each Management Stockholder
shares of Common Stock, (i) as a result of the exercise by such Management
Stockholder of vested options to purchase Common Stock (“Vested Options”), which
options were issued (or may hereafter be issued) to such Management Stockholder
pursuant to the Legacy Reserves Inc. 2019 Management Incentive Plan (the
“Incentive Plan”) or any other employee benefit, stock purchase or compensation
plan hereafter adopted by the Board, (ii) as a result of the settlement by such
Management Stockholder of vested restricted stock units (“Vested RSUs”), which
restricted stock units were issued (or may hereafter be issued), to such
Management Stockholder pursuant to the Incentive Plan, or (iii) otherwise; and
 
WHEREAS, the Management Stockholders and the Company desire to promote the
interests of the Company and their mutual interests as stockholders of the
Company by establishing herein certain terms and conditions governing the rights
and obligations in respect of stockholding in the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.1           Certain Defined Terms.  As used herein, the following
terms shall have the following meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means, with reference to any specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. 
Notwithstanding the foregoing, for the purposes of this Agreement, except for
purposes of Section 6.9 (Confidentiality), and Section 6.14 (No Recourse), The
Blackstone Group, L.P., a Delaware limited partnership, and all private equity
funds, portfolio companies, parallel investment entities, and alternative
investment entities owned, managed, or controlled by The Blackstone Group, L.P.
or an Affiliate thereof shall not be considered or otherwise deemed to be an
“Affiliate” of GSO Capital or any of its Affiliates, but any fund or account
managed, advised or subadvised, by GSO Capital or any of its Affiliates shall,
for the avoidance of doubt, be considered an “Affiliate” of GSO Capital for all
purposes hereunder.


1

--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, matter, fact pattern,
circumstance, event or occurrence, all Laws applicable to such Person, matter,
fact pattern, circumstance, event or occurrence.
 
“Award” means any award under the Incentive Plan.
 
“Award Agreement” means the written or electronic agreement setting forth the
terms and conditions applicable to an Award.
 
“beneficially own” has the meaning given to such term in Rule
 
13d-3 under the 1934 Act and, for all applicable purposes hereof, a Person’s
beneficial ownership of Equity Securities shall be calculated in accordance with
the provisions of such Rule.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, New York, United States of America.
 
“Bylaws” means the Third Amended and Restated Bylaws of the Company, dated as of
the date hereof, and as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the Charter and
this Agreement.
 
“Cause” means, unless otherwise determined by the Committee in the applicable
Award Agreement, with respect to a Management Stockholder’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Management Stockholder at the time of the grant of the Award (or where there
is such an agreement but it does not define “cause” (or words of like import)),
termination due to a Management Stockholder’s (i) insubordination, dishonesty,
fraud, incompetence, moral turpitude, willful misconduct, refusal to perform the
Management Stockholder’s duties or responsibilities for any reason other than
illness or incapacity or materially unsatisfactory performance of the Management
Stockholder’s duties for the Company or an Affiliate, as determined by the
Committee in its good faith discretion or (ii) material breach of any
restrictive covenant contained in any employment agreement, consulting
agreement, change in control agreement or other agreement in effect between the
Company or an Affiliate and the Management Stockholder; or (b) in the case where
there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Management Stockholder at the time of the grant of the Award that defines
“cause” (or words of like import), “cause” as defined under such agreement;
provided, however, that with regard to any agreement under which the definition
of “cause” only applies on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.  With respect to a Management
Stockholder’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.


2

--------------------------------------------------------------------------------

“Charter” means the Second Amended and Restated Certificate of Incorporation of
the Company, dated as of the date hereof, and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
any section of the Code shall also be a reference to any successor provision and
any treasury regulation promulgated thereunder.
 
“Committee” means any committee of the Board duly authorized by the Board to
administer this Agreement.  If no committee is duly authorized by the Board to
administer this Agreement, the term “Committee” shall be deemed to refer to the
Board for all purposes under this Agreement.
 
“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
“Company Common Shares” means shares of Common Stock or other shares of common
stock or common equity equivalents of the Company held at the time of
determination.
 
“Company Competitor” means any Person that, directly or indirectly, (a) is a
Specified Business, or (b) has (directly or indirectly) a material ownership
stake in a Specified Business (other than an investment of not more than one
percent (1%) of the securities of a publicly-traded company, or such Person does
not have, and does not exercise, any management or operation rights with respect
to such company beyond the scope of its equity ownership as a passive
investor).  For the purposes of this definition, “Specified Business” means: (i)
any material competitor of the Company or any of its Subsidiaries, or (ii) any
current or prior material suppliers or vendors or the Company or any of its
Subsidiaries.
 
“Company Sale” means a transaction or series of related transactions where the
Stockholder Majority determines to (a) Transfer to one or more Persons a number
of Equity Securities representing more than fifty percent (50%) of the Common
Stock held by all Stockholders, (b) merge the Company with a Person, (c) sell
all or substantially all of the assets of the Company to one or more Persons, or
(d) otherwise enter into a business combination between the Company and one or
more Persons (in any case, whether by merger, consolidation, sale, exchange,
issuance, transfer or redemption of securities, by sale, exchange or transfer of
assets, or otherwise); provided that a Transfer to an Affiliated Person of the
Stockholder Majority shall only constitute a Company Sale in that event that (i)
such Transfer satisfies any of the preceding clauses (a) through (d) and (ii)
such Transfer is the result of a bona fide sale process (as determined by the
Board in good faith) involving at least one (1) other Person as a potential
purchaser in such Transfer that is not an Affiliate of the Stockholder Majority.


3

--------------------------------------------------------------------------------

“Contract” means any legally binding contract, agreement, subcontract, lease,
deed, mortgage, license, instrument, note, commitment, undertaking, indenture
and arrangement (including any and all amendments and modifications thereto),
whether written or oral.
 
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means (a) the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of another Person,
whether through the ownership of voting securities, as trustee or executor, by
Contract or otherwise, or (b) the direct or indirect ownership of more than
fifty percent (50%) of the equity or voting interests in such Person.
 
“Cost” means (a) in the case of any Equity Securities issued upon the exercise
of any stock options, the exercise price paid for such Equity Securities (or, in
the case of cashless exercise, the amount of cash that the Management
Stockholder would have been required to pay for such Equity Securities if
payment had been made in cash), (b) in the case of Equity Securities purchased
for cash, the price paid by the Management Stockholder for such Equity
Securities, or (c) in the case of any other Equity Securities, the amount of
$0.01 per share.
 
“Debtor(s)” means Legacy Reserves Inc., a Delaware corporation; Legacy Reserves
GP, LLC, a Delaware limited liability company; Legacy Reserves LP, a Delaware
limited partnership; Legacy Reserves Finance Corporation, a Delaware
corporation; Legacy Reserves Services LLC, a Texas limited liability company;
Legacy Reserves Operating LP, a Delaware limited partnership; Legacy Reserves
Energy Services LLC, a Texas limited liability company; Legacy Reserves
Operating GP LLC, a Delaware limited liability company; Dew Gathering LLC, a
Texas limited liability company; Pinnacle Gas Treating LLC, a Texas limited
liability company; and Legacy Reserves Marketing LLC, a Texas limited liability
company.
 
“Equity Securities” means any shares of any class of capital stock of the
Company.
 
“Established OTC Marketplace” means an industry-recognized established
over-the-counter marketplace, including (but not limited to) the OTC Markets
Group’s OTCQX exchange and OTCQB exchange and other similar trading
marketplaces, but excluding, for the avoidance of doubt, the “pink sheets” or
other similar trading marketplaces.
 
“Fair Market Value” of the Common Stock, as of any date of determination, shall
be determined by the Board as follows:
 


(i)
If the Common Stock is listed on one or more National Securities Exchanges
(within the meaning of the Securities Exchange Act of 1934, as amended), each
share of Common Stock shall be valued at the closing price of a share of Common
Stock on the principal exchange on which the shares are then trading on the most
recent trading day preceding such date of determination;

 


(ii)
If the Common Stock is not publicly traded on a National Securities Exchange,
but is quoted on an Established OTC Marketplace, each share of Common Stock
shall be valued at the mean between the closing representative bid and asked
prices for a share of Common Stock on the most recent trading day preceding such
date of determination as reported by such Established OTC Marketplace; or



4

--------------------------------------------------------------------------------


(iii)
If the Common Stock is not publicly traded on a National Securities Exchange,
and is not quoted on an Established OTC Marketplace, the Fair Market Value of
the Common Stock shall be determined in good faith by the Board; provided,
however, that the Fair Market Value shall be determined without application of
any minority interest discount or lack of marketability discount.

 
“Governmental Authority” means any supra-national (including the European
Union), national, federal, state, provincial, municipal, local or foreign
government or political subdivision thereof, governmental authority, taxing,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, arbitrator, court or tribunal, including
self-regulated organizations or other non-governmental regulatory or
quasi‑governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Applicable Law).
 
“Group” has the meaning assigned to such term in Section 13(d)(3) of the 1934
Act.
 
“GSO Capital” means GSO Capital Partners LP, a Delaware limited partnership.
 
“GSO Majority” means one or more GSO Stockholders holding a majority of the
issued and outstanding Common Stock held by the GSO Stockholders, at any time of
determination.
 
“Holder” means any Stockholder holding Registrable Shares.
 
“Involuntary Transfer” means any Transfer, other than by voluntary act of a
Management Stockholder or its Affiliates, and any proceeding or action by or in
which a Management Stockholder shall be deprived or divested of any right, title
or interest in or to any Equity Securities or any Equity Securities shall become
encumbered, whether or not such Management Stockholder consents to such
proceeding or action, including, (a) any seizure under levy of attachment or
execution, (b) any foreclosure upon a pledge of, or a security interest in,
Equity Securities, (c) any Transfer in connection with any bankruptcy or similar
proceedings relating to such Management Stockholder, or (d) any Transfer to a
state or to a public officer or agency pursuant to any statute pertaining to
escheat or abandoned property.  “Involuntary Transferee” shall have a
corresponding meaning.
 
“IPO” means, with respect to any Company (or any successor or Affiliate
thereof), an underwritten initial public offering of equity securities of the
Company (or any successor or Affiliate thereof) pursuant to an effective
registration statement filed under the 1933 Act (excluding registration
statements filed on Form S-8, or any similar successor form or another form used
for a purpose similar to the intended use for such forms) resulting in aggregate
gross proceeds to the Company and/or selling Stockholders of at least two
hundred million dollars ($200,000,000) (provided that, such minimum threshold
may be waived in the sole discretion of the GSO Majority) and that results in
the issuer’s common equity securities being listed on the New York Stock
Exchange, Nasdaq or other comparable national securities exchange.
 
“Law” means any statute, law (including common law), ordinance, rule,
regulation, code, order, constitution, treaty, judgment, decree, or other
requirement, in each case, of any Governmental Authority.


5

--------------------------------------------------------------------------------

“Lock-up Period” means, with respect to any registration  of Registrable Shares
which involves an underwritten offering, the period beginning ten (10) days
prior to the “pricing” of such offering and ending (a) one hundred and eighty
(180) days after the “pricing” of such offering (in the case of the IPO) or (b)
ninety (90) days after the “pricing” of such offering (in the case of any
offering other than the IPO), or, in each case, such shorter or longer period as
the managing underwriter for any underwritten offering may reasonably agree or
reasonably request.
 
“Member of the Immediate Family” means, with respect to any individual, each
parent, spouse or child (including those adopted) of such individual and each
custodian or guardian of any property of one (1) or more of such Persons in the
capacity as such custodian or guardian.
 
“Permitted Affiliate” means, (a) with respect to any Stockholder that is not a
natural person, any limited partner, member, investors, co-investment vehicles
or similar investment vehicles established, sponsored, managed or advised by
such Stockholder or its Affiliates (as such terms are customarily used among
institutional investors) of such Stockholder, and (b) with respect to any
Stockholder that is a natural person, (i) one (1) or more Members of the
Immediate Family of such Stockholder, (ii) to a trust for the benefit of such
Stockholder or one (1) or more of the Members of the Immediate Family of such
Stockholder, so long as such Stockholder controls such trust and guarantees the
obligations of such Person in connection with any of the provisions herein,
(iii) the estate of such Stockholder, or (iv) any guardian of such Stockholder
in the event of the Stockholder’s temporary or permanent disability; provided
that, notwithstanding the foregoing, in no event shall a Permitted Affiliate be
a Company Competitor. All spouses of Management Stockholders shall be required
to execute and deliver a Spousal Consent and Acknowledgment to the Company in
the form attached hereto as Exhibit C.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any Group composed of two (2) or more of the foregoing.
 
“Registrable Shares” means (a) any and all Company Common Shares held at the
time of determination, and (b) any other securities issued and issuable therefor
or with respect thereto, whether by way of stock split, stock dividend,
reclassification, subdivision or reorganization, recapitalization, distribution
or similar event.  As to any particular Registrable Shares, such securities
shall cease to constitute Registrable Shares when (i) a registration statement
with respect to the offering of such securities by the holder thereof shall have
been declared effective under the 1933 Act and such securities shall have been
disposed of by such holder pursuant to such registration statement, (ii) such
securities have been sold to the public pursuant to a Rule 144 Transfer, (iii)
such securities shall have been otherwise transferred to a Person and subsequent
disposition of such securities shall not require registration or qualification
under the 1933 Act or any similar state law then in force and, if such
securities are in certificated form, newly issued certificates for such
securities that do not bear a legend restricting further transfer shall have
been delivered by the Company or its transfer agent, or (iv) such securities
shall have ceased to be outstanding.
 
“Rule 144 Transfer” means any transfer for value conducted in accordance with
Rule 144 promulgated under the 1933 Act.


6

--------------------------------------------------------------------------------

“Stockholder Majority” means one (1) or more Stockholders holding a majority of
the issued and outstanding Company Common Shares, at any time of determination.
 
“Stockholder(s)” means any Person holding Common Stock, including but not
limited to, the GSO Stockholders and Management Stockholders.
 
“Stockholders Agreement” means the Stockholders Agreement of the Company, dated
as of December 11, 2019.
 
 “Subsidiary” means, as to any Person (other than an individual), another Person
(other than an individual) in which such first Person from time to time,
directly or indirectly, through one (1) or more intermediaries, holds a majority
of the outstanding equity or economic interests.
 
“Termination” means a Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable.
 
“Termination of Consultancy” means: (a) that the Consultant is no longer acting
as a consultant to the Company or a Subsidiary; or (b) when an entity which is
retaining a Management Stockholder as a Consultant ceases to be a Subsidiary
unless the Management Stockholder otherwise is, or thereupon becomes, a
Consultant to the Company or another Subsidiary at the time the entity ceases to
be a Subsidiary.  In the event that a Consultant becomes an Eligible Employee or
a Non‑Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the applicable Award Agreement or, if no rights of
a Management Stockholder are reduced, may otherwise define Termination of
Consultancy thereafter, provided that any such change to the definition of the
term “Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.
 
“Termination of Directorship” means that the Non-Employee Director has ceased to
be a director of the Company; except that if a Non-Employee Director becomes an
Eligible Employee or a Consultant upon the termination of such Non-Employee
Director’s directorship, such Non-Employee Director’s ceasing to be a director
of the Company shall not be treated as a Termination of Directorship unless and
until the Management Stockholder has a Termination of Employment or Termination
of Consultancy, as the case may be.
 
“Termination of Employment” means: (a) a termination of employment (for reasons
other than a military or personal leave of absence granted by the Company) of a
Management Stockholder from the Company and its Subsidiaries; or (b) when an
entity which is employing a Management Stockholder ceases to be a Subsidiary,
unless the Management Stockholder otherwise is, or thereupon becomes, employed
by the Company or another Subsidiary at the time the entity ceases to be a
Subsidiary.  In the event that an Eligible Employee becomes a Consultant or a
Non-Employee Director upon the termination of such Eligible Employee’s
employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non‑Employee Director.  Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the applicable Award Agreement or,
if no rights of a Management Stockholder are reduced, may otherwise define
Termination of Employment thereafter, provided that any such change to the
definition of the term “Termination of Employment” does not subject the
applicable Award to Section 409A of the Code.


7

--------------------------------------------------------------------------------

“Transfer” means (a) directly or indirectly, any sale, transfer, assignment,
conveyance, exchange or other disposition of, or entrance into any Contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, conveyance, exchange or disposition of (including by operation of
law or by judgment, levy, attachment, garnishment, bankruptcy or other legal or
equitable proceedings and any other form of Involuntary Transfer, including as a
result of any of the actions set forth in clause (b) of this definition), or (b)
directly or indirectly, any pledge, encumbrance or hypothecation, either
voluntarily or involuntarily (including by operation of law or by judgment,
levy, attachment, garnishment, bankruptcy or other legal or equitable
proceedings and any other form of Involuntary Transfer), or entrance into any
Contract, option or other arrangement or understanding with respect to the
pledge, encumbrance or hypothecation of, in each case, any Equity Securities or
any interest in such Equity Securities; it being understood that in the event
any Stockholder is a corporation, partnership, limited liability company or
other legal entity (other than an individual, trust or estate) and it ceases to
be controlled by the Person controlling such Stockholder, such event shall be
deemed to constitute a “Transfer” subject to the restrictions on Transfer
contained or referenced herein.  Solely for the purposes of Sections 2.2, 3.1
and 3.2, the term “Transfer” shall only mean the actions set out in clause (a)
of this definition. The terms “Transferred”, “Transferring” and “Transferee”
have correlative meanings.
 
Section 1.2           Table of Defined Terms.


TERM
SECTION
   
144 Notice
4.4
Agreement
Preamble
Call Notice
3.3(a)
Call Repurchase Price
3.3(a)
Call Right
3.3(a)
Closing Date
Preamble
Company
Preamble
Compensation Committee
3.3(a)
Confidential Information
6.9
Desired Price per Share
2.2(b)
Disability Notice
3.3(d)(ii)
Drag-Along Notice
3.1(a)
Drag-Along Party
3.1(a)
Drag-Along Pro Rata Share
3.1(a)
Drag-Along Representative
3.1(a)
Drag-Along Transaction
3.1(a)



8

--------------------------------------------------------------------------------

Eligible Shares
3.3(b)
Exempted Transfer
2(h)
Financing Documents
3.3(d)
GSO Stockholder(s)
Preamble
Joinder
2.1(c)
Management Stockholders Agreement
Exhibit A
Non-Company Call Right
3.3(b)
Notifying Investor
4.4
Other Agreements
6.7
Plan
Recitals
Reinstatement Notice
3.3(d)(ii)
Repurchase Deadline
3.3(a)
Repurchase Disability
3.3(d)
ROFO Notice
2.2(a)
ROFO Response
2.2(b)
ROFO Sale
2.2(c)
ROFO Shares
2.2(a)
ROFO Transfer Period
2.2(d)
Stockholder Affiliate
6.15
Tag Offer Period
3.2(a)
Tag-Along Notice
3.2(a)
Tag-Along Offeree
3.2(a)
Tag-Along Pro Rata Share
3.2(a)
Tag-Along Securities
3.2(a)
Tag-Along Transaction
3.2(a)
Tag-Along Transferor
3.2(a)
Transferring ROFO Management Stockholder
2.2(a)



Section 1.3           Other Definitional Provisions.
 
(a)         All references in this Agreement to Articles, Sections, clauses,
Exhibits and Schedules shall be deemed to be references to Articles, Sections
and clauses of, and Exhibits and Schedules to, this Agreement unless the context
otherwise requires.  The Exhibits and Schedules attached hereto are incorporated
herein by reference and shall be considered part of this Agreement (and, for
purposes of clarification, references to this “Agreement” shall include all
Exhibits and Schedules attached hereto).  Words in the singular include the
plural, and words in the plural include the singular.  Any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The term “or” is not exclusive and shall
have the meaning represented by the term “and/or”.  The word “extent” in the
phrase “to the extent” shall mean the degree or proportion to which a subject or
other thing extends, and such phrase shall not mean simply “if”.  The words
“hereof”, “hereby”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified, supplemented or
restated, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  All references to a “party” or “parties” mean a party or parties to
this Agreement unless the context requires otherwise.  Where specific language
is used to clarify or illustrate by example a general statement contained
herein, such specific language shall be deemed to modify, limit or restrict the
construction of the general statement which is being clarified or illustrated.


9

--------------------------------------------------------------------------------

(b)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The use of the
masculine, feminine or neuter gender form of words used herein (including
defined terms) shall not limit any provision of this Agreement.
 
(c)         Each of the parties hereto has been represented by its own counsel
and acknowledges that it has participated in the drafting of this Agreement. 
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any agreement, instrument or document to be drafted.
 
ARTICLE II.
 
TRANSFERS
 
Section 2.1           Transfer Restrictions.
 
(a)         Each Management Stockholder hereby agrees that he or she shall not
Transfer any Equity Securities, other than a Transfer to a Permitted Affiliate,
without the prior written consent of the Company, which consent shall have been
authorized by a majority of the members of the Board and which consent may be
(i) withheld in the sole discretion of the Board, or (ii) given subject to terms
and conditions determined by the Board in its sole discretion.  Each Management
Stockholder further agrees that in connection with any Transfer consented to by
the Company, the Management Stockholder shall, if requested by the Company,
deliver to the Company an opinion of counsel in form and substance reasonably
satisfactory to the Company and counsel for the Company, to the effect that the
Transfer is not in violation of the 1933 Act, or the securities laws of any
state.  Any purported Transfer in violation of the provisions of this Section
2.1 shall be null and void and shall have no force or effect.
 
(b)        Notwithstanding anything herein or otherwise to the contrary, any
otherwise permitted Transfer shall be null and void if (i) such Transfer may
require the registration of such Transferred Equity Securities pursuant to any
applicable federal, state or foreign securities laws, (ii) such Transfer may
result in a violation of Applicable Laws, (iii) such Transfer is made to any
Person who lacks the legal right, power or capacity to own such Transferred
Equity Securities, (iv) prior to such Transfer, the Company and the Board do not
receive a copy of the Joinder duly executed by the proposed Transferee as
required pursuant Section 2.1(c), or (v) to the extent applicable, the
Transferring Management Stockholder failed to comply with Section 2.2 or Section
3.2, as applicable.


10

--------------------------------------------------------------------------------

(c)        Without limiting anything contained herein (including Section
2.1(b)(v)), prior to the consummation of any Transfer of Equity Securities and
as a condition thereto, (i) the   Management Stockholder proposing to effect
such Transfer will give the Company and the Board, a written notice thereof, and
(ii) the Transferee of such Equity Securities must execute and deliver to the
Company and the Board an agreement in writing to be bound by the terms and
conditions of this Agreement as (and to the same extent, and shall have the same
obligations and rights as) the Transferring Management Stockholder, pursuant to
a Joinder Agreement substantially in the form attached as Exhibit A hereto (a
“Joinder”).  Upon the execution of the Joinder, such Transferee shall be deemed
to be a Management Stockholder for all purposes of this Agreement except that,
(A) in the case of a Transfer to a Permitted Affiliate, all provisions that
relate to Termination of a Management Stockholder and the effects thereof shall
continue to apply to such Management Stockholder transferor and not to such
Permitted Affiliate and (B) in the case of a Transfer to the Company or the GSO
Stockholders, Section 2.2 and Section 3.3 of this Agreement shall cease to apply
following such Transfer.
 
(d)         Any Transfer or attempted Transfer of Equity Securities in violation
of any provision of this Agreement shall be null and void ab initio.
 
Section 2.2           Right of First Offer.
 
(a)         For so long as the GSO Stockholders collectively own the number of
Company Common Shares equal to or greater than fifty percent (50%) of the
Company Common Shares that they owned, in the aggregate, on the Closing Date
(subject to adjustment for stock splits, stock subdivisions, and other similar
actions), in the event that any Management Stockholder (such Management
Stockholder, the “Transferring ROFO Management Stockholder”), determines (with
the consent of the Company as provided in Section 2.1) to Transfer all or a
portion of its Equity Securities (collectively, the “ROFO Shares”) to any Person
(other than to a Permitted Affiliate), then the Transferring ROFO Management
Stockholder shall first, before making any Transfer or offering to Transfer any
ROFO Shares, deliver a written notice to such effect (the “ROFO Notice”) to the
GSO Stockholders, setting forth the number of ROFO Shares that the Transferring
ROFO Management Stockholder desires to sell.
 
(b)        The GSO Stockholders shall notify the Transferring ROFO Management
Stockholder in writing (the “ROFO Response”) within twenty-one (21) days of its
receipt of the ROFO Notice whether the GSO Stockholders have an interest in
acquiring any portion of the ROFO Shares and shall include in their ROFO
Response the price per ROFO Share that the GSO Stockholders desire to pay (the
“Desired Price per Share”).  If a ROFO Response substantially in the form
attached hereto as Exhibit B is delivered in accordance with the prior sentence,
then the Transferring ROFO Management Stockholder and the GSO Stockholders shall
in good faith negotiate the terms of a sale of the ROFO Shares to the GSO
Stockholders.
 
(c)         The GSO Stockholders shall have twenty (20) Business Days from the
date of the ROFO Notice to enter into a definitive agreement with the
Transferring ROFO Management Stockholder for the Transfer of all of the
applicable ROFO Shares of the Transferring ROFO Management Stockholder, during
which time the Transferring ROFO Management Stockholder shall engage in good
faith negotiations with the GSO Stockholders to attempt to reach a reasonable
agreement with respect to such ROFO Shares.  Thereafter, the Transferring ROFO
Management Stockholder and the GSO Stockholders shall then have ten (10)
Business Days from the date of such agreement to consummate such purchase of the
ROFO Shares (any such purchase, a “ROFO Sale”), which period shall be extended
as appropriate in case of required regulatory approvals or any undue delay or
delays caused by the Transferring ROFO Management Stockholder.


11

--------------------------------------------------------------------------------

(d)        In the event that the Transferring ROFO Management Stockholder and
the GSO Stockholders fail to consummate a ROFO Sale during the time periods
referred to in Section 2.2(c), the Transferring ROFO Management Stockholder may,
during the one hundred and fifty (150) days immediately thereafter (which period
may be extended upon agreement by the Transferring ROFO Management Stockholder
and the GSO Majority) (the “ROFO Transfer Period”), elect to Transfer (without
limiting Section 3.2), all of the ROFO Shares that are the subject of the ROFO
Notice to an independent third party; provided that such ROFO Shares may not be
sold for less than one hundred and one percent (101%) of the highest Desired
Price per Share contained in a ROFO Response (as modified) made by the GSO
Stockholders for such ROFO Shares.  If the Transferring ROFO Management
Stockholder does not Transfer all of the ROFO Shares or such Transfer is not
consummated within the ROFO Transfer Period, the rights provided hereunder shall
be deemed to be revived and the ROFO Shares shall not be Transferred to any
Person unless first re-offered to the GSO Stockholders in accordance with this
Section 2.2.
 
(e)        At the closing of any Transfer pursuant to this Section 2.2, the
Transferring ROFO Management Stockholder shall deliver to each GSO Stockholder
that is purchasing ROFO Shares an assignment agreement and such other
appropriate transfer instruments Transferring all of the applicable ROFO Shares
to such GSO Stockholder, duly executed, free and clear of any liens or other
encumbrances, against delivery of the purchase price therefor.
 
(f)          For the avoidance of doubt, the provisions of this Section 2.2
shall not apply to any Transfers in a Drag-Along Transaction or, subject to the
second parenthetical in Section 2.2(d), Tag-Along Transaction.
 
Section 2.3           Involuntary Transfers.
 
(a)          Without limiting anything contained in this Agreement, upon the
Involuntary Transfer of Equity Securities held by any Management Stockholder,
such Management Stockholder shall promptly (but in no event later than two (2)
days after such Management Stockholder becomes aware of any such Involuntary
Transfer) furnish written notice to the Company indicating that the Involuntary
Transfer has occurred, specifying the name of the Involuntary Transferee and
giving a detailed description of the circumstances giving rise to and the legal
basis for the Involuntary Transfer.  For the avoidance of doubt, the GSO
Stockholders’ rights pursuant to Section 2.2 and (except in connection with the
Company’s exercise of its rights pursuant to Sections 2.3(b) and (c)) the
Management Stockholders’ rights pursuant to Section 3.2 shall apply to any
Involuntary Transfer to the same extent as they would apply to any other
Transfer.


(b)         In the event that the GSO Stockholders’ decline to exercise their
rights pursuant to Section 2.2 in connection with any Involuntary Transfer, then
the Company, at the Board’s discretion, shall have the same rights held by the
GSO Stockholders’ that are specified in Section 2.2 with respect to such
Involuntary Transfer as if the Involuntary Transfer had been a proposed
voluntary Transfer by a Management Stockholder except that (i) the Company’s
rights under this Section 2.3 shall not terminate if the GSO Stockholders fail
to collectively own the number of Company Common Shares set forth in Section
2.2(a), (ii) the time periods shall run from the date of receipt by the Company
of actual notice of the Involuntary Transfer, (iii) such rights shall be
exercised by delivery of the ROFO Response to the Involuntary Transferee rather
than the Management Stockholder who suffered or will suffer the Involuntary
Transfer, and (iv) the per share purchase price for the ROFO Shares shall be
negotiated between the Involuntary Transferee and the Company; provided that, if
such parties fail to enter into a definitive agreement within twenty (20)
Business Days after the date of receipt by the Company of actual notice of the
Involuntary Transfer, the per share purchase price of the ROFO Shares shall be
equal to the Fair Market Value thereof.


12

--------------------------------------------------------------------------------

ARTICLE III.
 
ADDITIONAL TRANSFER PROVISIONS; REPURCHASE RIGHTS
 
Section 3.1           Drag-Along Right.
 
(a)          After the Closing Date, if the Stockholder Majority elect to effect
a Company Sale, then such Stockholder Majority (the Stockholder Majority in its
capacity as such under this Section 3.1(a), the “Drag-Along Representative”) may
(but shall not have an obligation to) notify the Management Stockholders (each a
“Drag-Along Party”) in writing (the “Drag-Along Notice”) at least fifteen (15)
Business Days prior to the consummation of such Company Sale (the “Drag-Along
Transaction”).  The Drag-Along Notice shall specify the identity of the
prospective parties involved in the Drag-Along Transaction, a reasonable summary
of the material terms and conditions of the Drag-Along Transaction and a copy of
any form of agreement proposed to be executed in connection therewith (but only
if available at the time the Drag-Along Notice is delivered).  If the Drag-Along
Representative delivers such Drag-Along Notice: (A) the Drag-Along Party shall
be deemed to approve the proposed Drag-Along Transaction (solely in such
Drag-Along Party’s capacity as a Stockholder), (B) subject to Section 6.8, to
the extent any vote or consent to the Drag-Along Transaction is required, the
Drag-Along Party shall vote for and consent to such Drag-Along Transaction
(including on behalf of all of its Equity Securities and on behalf of all Equity
Securities with respect to which the Drag-Along Party has the power to direct
the voting thereof) and shall waive any dissenter’s rights, appraisal rights or
similar rights which the Drag-Along Party may have in connection therewith, (C)
no Drag-Along Party shall raise any objections to the proposed Drag-Along
Transaction, (D) the Drag-Along Party shall agree to sell its Drag-Along
Pro Rata Share of each class of Equity Securities being sold in such Drag-Along
Transaction (or such lesser number of Equity Securities if so designated by the
Drag-Along Representative in the Drag-Along Notice) on the same terms and
conditions as the Stockholder Majority, subject to clause (F) below and Section
3.1, (E) the Drag-Along Party shall execute all documents reasonably required to
effectuate such Drag-Along Transaction, as determined by the Drag-Along
Representative in good faith, (F) the Drag-Along Party shall be obligated to
provide the same representations, warranties, covenants, agreements, indemnities
(on a pro rata basis (but not a joint and several basis); provided that the
aggregate liability (including any indemnification obligation) of the Drag-Along
Party in the Drag-Along Transaction shall not exceed the consideration received
by the Drag-Along Party for the sale of its Equity Securities in such
transaction, other than in the case of fraud, intentional misrepresentation or
willful misconduct on the part of the Drag-Along Party) and other obligations
that the Drag-Along Representative agrees to provide in connection with such
Drag-Along Transaction (other than any such obligations that relate specifically
to a particular holder of Equity Securities, such as indemnification with
respect to representations and warranties given by such holder regarding such
holder’s title to and ownership of such Person’s Equity Securities, which shall
be solely the responsibility of such holder), and (G) each Drag-Along Party
shall take all other actions reasonably necessary or desirable, as reasonably
determined by the Drag-Along Representative, to cause the consummation of such
Drag-Along Transaction on the terms proposed by the Drag-Along Representative
(including, in connection with a Drag-Along Transaction involving a sale of all
or substantially all of the assets of the Company and its Subsidiaries, causing
the Company and its Subsidiaries to enter into such agreements and arrangements
with the applicable third party purchaser of such assets in connection with such
Company Sale in a form and on terms and conditions reasonably acceptable to the
Drag-Along Representative consistent with the foregoing).  Notwithstanding the
foregoing, except with respect to any Drag-Along Party that is an employee of
the Company or any of its Subsidiaries, no Drag-Along Party shall be required to
execute agreements in connection with any Drag-Along Transaction containing
non-competition, non-solicitation, no-hire and/or and confidentiality provisions
which are more restrictive than those entered into by the Stockholders
constituting the Stockholder Majority exercising its rights under this Section
3.1; provided that with respect to any Drag-Along Party that is an employee of
the Company or any of its Subsidiaries, such Drag-Along Party shall only be
required to execute agreements in connection with any Drag-Along Transaction
containing non-competition, non-solicitation, no-hire and/or and confidentiality
provisions to the extent that such provisions are reasonable and customary, in
light of the circumstances of the Drag-Along Transaction.  As used herein,
“Drag-Along Pro Rata Share” of the Drag-Along Party means the number derived by
multiplying (x) the total number of Equity Securities of such class held by the
Drag-Along Party, by (y) a fraction, the numerator of which is the total number
of Equity Securities of such class to be sold by the Stockholder Majority
triggering this Section 3.1 in the Drag-Along Transaction and the denominator of
which is the total number of the then outstanding Equity Securities of such
class held by such Stockholder Majority.


13

--------------------------------------------------------------------------------

(b)         The obligations of the Drag-Along Party with respect to the proposed
Drag-Along Transaction are subject to the condition that upon the consummation
of the Drag-Along Transaction, the Drag-Along Party, to the extent entitled
thereto based on the Equity Securities held thereby, shall receive the same form
of consideration as the Stockholder Majority triggering this Section 3.1 (less
any applicable taxes or withholding obligations).
 
(c)          If requested by the Drag-Along Representative, at least five (5)
Business Days prior to the consummation of a Drag-Along Transaction, the
Drag-Along Parties shall deliver to the Company to hold in escrow pending
transfer of the consideration therefor, the duly endorsed certificate or
certificates representing the Equity Securities held by the Drag-Along Party to
be sold, and a stock power and limited power-of-attorney authorizing the
Drag-Along Representative to take all actions reasonably necessary to sell or
otherwise dispose of such Equity Securities.  In the event that a Drag-Along
Party should fail to deliver such Equity Securities (or the certificates
evidencing such Equity Securities), the Company shall cause the books and
records of the Company to show that such Equity Securities are bound by the
provisions of this Section 3.1 and that such Equity Securities may be
Transferred to the purchaser in such Drag-Along Transaction.


14

--------------------------------------------------------------------------------

(d)          If a proposed Drag-Along Transaction is consummated, then each
Drag-Along Party shall bear its pro rata share (based upon the relative
aggregate amounts of consideration received by such Drag-Along Party as compared
to the aggregate amounts received by the other Stockholders participating in
such Drag-Along Transaction) of all costs of sale of the Equity Securities
pursuant to such Drag-Along Transaction to the extent such costs are not
otherwise paid by the Company or the acquiring party.  Costs incurred by any
Drag-Along Party in connection with a Drag-Along Transaction shall not be
considered costs of the Drag-Along Transaction hereunder.
 
(e)          Whenever more than one (1) class of Equity Securities is
outstanding, the Board shall make all determinations of pro rata shares rights
and obligations under this Section 3.1 reasonably and in good faith.
 
(f)         Without limiting anything contained in this Agreement (including
this Section 3.1), (i) any Company Sale may be structured as an auction and may
be initiated by the delivery to the Company of a written notice that the
Stockholder Majority triggering this Section 3.1 has elected to initiate an
auction sale procedure, (ii) the Drag-Along Representative, on behalf of such
Stockholder Majority, shall be entitled to take all steps reasonably necessary
to carry out an auction of the Company, including selecting an investment bank,
providing confidential information, selecting the winning bidder and negotiating
the requisite documentation, and (iii) the Company and each Management
Stockholder (whether a Drag-Along Party or otherwise) shall provide reasonable
assistance with respect to these actions as reasonably requested by the
Drag-Along Representative in connection therewith.
 
(g)        Each Management Stockholder acknowledges that even if a Drag-Along
Notice has been given, none of the Stockholder Majority triggering this Section
3.1, the Drag-Along Representative or the Company shall have any obligation to
consummate any Drag-Along Transaction or shall have any liability to any
Management Stockholder arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
such Drag-Along Transaction, except to the extent of any failure to comply with
any express provision of this Section 3.1.


15

--------------------------------------------------------------------------------

Section 3.2           Tag-Along Right.
 
(a)         Subject to and without limiting Section 3.1, after the Closing Date,
in the event any Stockholder(s) (each in its capacity as such, a “Tag-Along
Transferor”), individually or together with other Stockholders, propose to
Transfer, in a single transaction or series of related transactions, Equity
Securities constituting, in the aggregate, fifty percent (50%) or more of the
then issued and outstanding Equity Securities of the Company (other than
pursuant to an Exempted Transfer) (the “Tag-Along Transaction”), such Tag-Along
Transferor shall deliver a written notice (the “Tag-Along Notice”) to each
Management Stockholder that holds a class of Equity Securities proposed to be
sold in such Tag-Along Transaction (each, in respect of such class, a “Tag-Along
Offeree”) at least twenty (20) days prior to consummating such Tag-Along
Transaction, specifying the identity of the prospective Transferee(s), the
number of the Tag-Along Transferor’s Equity Securities of such class to be
Transferred (with respect to a particular class, the “Tag-Along Securities”), a
summary in reasonable detail of the material terms and conditions of the
Transfer and a copy of any form of agreement proposed to be executed in
connection therewith (if available at the time the Tag-Along Notice is
delivered).  Each Tag-Along Offeree may elect to participate in the contemplated
Transfer on the same terms and conditions applicable to such class by delivering
written notice to the Tag-Along Transferor within fifteen (15) days after
delivery of the Tag-Along Notice, which notice shall specify the number of
Equity Securities of the affected class that such Tag-Along Offeree desires to
include in such proposed Transfer; provided that such number of Equity
Securities shall not exceed the Tag-Along Pro Rata Share for such class.  If the
Tag-Along Offerees fail to elect to include in a Tag-Along Transaction all of
their Tag‑Along Pro Rata Share, then the other Tag-Along Offerees may elect to
increase (on a pro rata basis) their respective Tag-Along Pro Rata Share by the
portion of the Tag-Along Offerees’ Tag-Along Pro Rata Share that they elected
not to include, within five (5) Business Days following the expiration of such
fifteen (15)-day period after delivery of the Tag‑Along Notice (the “Tag Offer
Period”).  If any Tag-Along Offeree does not give such notice prior to the
expiration of the Tag Offer Period, then the Tag-Along Transferor may Transfer
the Tag-Along Securities to any Person on terms and conditions that are not
materially more favorable to the Tag‑Along Transferor than those set forth in
the Tag-Along Notice at any time within one hundred and fifty (150) days after
expiration of the Tag Offer Period (provided that if any governmental or other
third party approval is required with respect to such Transfer, then such period
shall be extended until a reasonable time after such approvals are obtained). 
Any Tag-Along Securities not Transferred by the Tag-Along Transferor during such
one hundred and fifty (150)-day period (as such period may be extended pursuant
to the immediately preceding sentence) shall again be subject to the provisions
of this Section 3.2 prior to any subsequent Transfer.  As used herein,
“Tag-Along Pro Rata Share” of a Tag-Along Offeree means the number derived by
multiplying (i) the total number of Equity Securities of such class then held by
such Tag-Along Offeree, by (ii) a fraction, the numerator of which is the total
number of Equity Securities of such class included in the Tag-Along Securities,
and the denominator of which is the aggregate number of Equity Securities of
such class then held by all of the Tag-Along Transferor(s).
 
(b)        To the extent that one (1) or more Tag-Along Offerees exercise their
right of participation pursuant to Section 3.2(a), then, at the Tag-Along
Transferor(s) option, either (i) the number of Equity Securities that the
Tag-Along Transferor(s) and each other participating Tag‑Along Offeree may sell
in the transaction in respect of the applicable class shall be reduced on a pro
rata basis (based on the relative number of Equity Securities of the applicable
class(es) that each such Person validly elects to sell in such transaction) to a
number equal to the overall number of Equity Securities of the applicable
class(es) to be sold to the prospective purchaser, or (ii) the aggregate number
of Equity Securities of the applicable class(es) to be sold in the transaction
shall be increased to accommodate the Equity Securities of the applicable
class(es) of those participating Tag-Along Offerees pursuant to this Section
3.2.
 
(c)         The Tag-Along Transferor shall not Transfer any Tag-Along Securities
to any prospective Transferee if such prospective Transferee declines to
purchase Equity Securities from participating Tag-Along Offerees, unless the
Tag-Along Transferor acquires from each such participating Tag-Along Offeree (on
the terms set forth in the Tag-Along Notice) its pro rata number of Equity
Securities of the applicable class (or, if less, the number of Equity Securities
of such class that such Tag-Along Offeree requested to Transfer to such
Transferee) as such Tag‑Along Offeree would have been entitled to sell in such
transaction pursuant to Section 3.2 at the same price and/or substantially the
same terms and conditions as would be applicable in a direct sale of such Equity
Securities to the proposed Transferee pursuant to Section 3.2.


16

--------------------------------------------------------------------------------

(d)          In connection with any transaction pursuant to this Section 3.2:
(i) each Management Stockholder shall be deemed to approve the proposed
transaction (solely in  such Management Stockholder’s capacity as a
Stockholder), (ii) subject to Section 6.8, to the extent any vote or consent to
such transaction is required, each Stockholder shall vote for and consent to
such transaction (including on behalf of all of its Equity Securities and on
behalf of all Equity Securities with respect to which such Stockholder has the
power to direct the voting) and shall waive any dissenter’s rights, appraisal
rights or similar rights which such Stockholder may have in connection
therewith, (iii) no Management Stockholder shall raise any objections to the
proposed transaction, (iv) each participating Management Stockholder shall agree
to sell its participating Equity Securities on the same terms and conditions as
the Tag-Along Transferor, subject to clause (vi) below and Section 3.2(e), (v)
each participating Management Stockholder shall execute all documents reasonably
required to effectuate such transaction, as reasonably determined by the
Tag-Along Transferor in good faith, (vi) each participating Management
Stockholder shall be obligated to provide the same representations, warranties,
covenants, agreements, indemnities (on a pro rata basis based on the applicable
class (but not on a joint and several basis); provided that the aggregate
liability (including any indemnification obligation) of a Tag-Along Offeree in
the Tag-Along Transaction shall not exceed the consideration received by such
Tag-Along Offeree for the sale of its Equity Securities in such transaction,
other than in the case of fraud, intentional misrepresentation or willful
misconduct on the part of the Tag-Along Offeree) and other obligations that the
Tag-Along Transferor agrees to provide in connection with such transaction
(other than any such obligations that relate specifically to a particular holder
of Equity Securities, such as indemnification with respect to representations
and warranties given by such holder regarding such holder’s title to and
ownership of such Person’s Equity Securities, which shall be the sole
responsibility of such holder), and (vii) each Tag-Along Offeree that
participates in a Tag-Along Transaction shall take all other actions reasonably
necessary or desirable, as reasonably determined by the Tag-Along Transferor in
good faith, to cause the consummation of such Tag-Along Transaction on the terms
proposed by the Tag-Along Transferor.
 
(e)         Upon the consummation of the Tag-Along Transaction, the Tag-Along
Offeree, to the extent entitled thereto based on the Equity Securities held by
it, shall receive the same form of consideration as the Tag-Along Transferor
(less any applicable taxes or withholding obligations).
 
(f)         If requested by the Tag-Along Transferor, at least five (5) Business
Days prior to the consummation of a Tag-Along Transaction, the Tag-Along
Offerees participating in such Tag-Along Transaction shall deliver to the
Company to hold in escrow pending transfer of the consideration therefor, the
duly endorsed certificate or certificates representing the Equity Securities
held by such Tag-Along Offerees to be sold, and a stock power and limited
power-of-attorney authorizing the Tag-Along Transferor to take all actions
reasonably necessary to sell or otherwise dispose of such Equity Securities.
 
(g)        Each Management Stockholder shall pay its own costs of any sale and a
pro rata share (based on the relative consideration to be received by such
Management Stockholder in respect of the Equity Securities to be sold in
connection with a Tag-Along Transaction) of the expenses incurred by the
Tag-Along Transferor and the Company for the benefit of the Tag-Along
Transferors and the Tag-Along Offerees as a group in connection with such
Tag-Along Transaction to the extent such costs are not otherwise paid by the
acquiring party.


17

--------------------------------------------------------------------------------

(h)        The restrictions set forth in this Section 3.2 shall not apply with
respect to any Transfer of Equity Securities by a Stockholder to its Permitted
Affiliates, or any Transfer to the GSO Stockholders pursuant to Section 2.2
(“Exempted Transfer”).
 
(i)          Whenever more than one class of Equity Securities is outstanding,
the Board shall make all determinations of pro rata shares, rights and
obligations under this Section 3.2 reasonably and in good faith.
 
(j)          Each Management Stockholder acknowledges that even if a Tag-Along
Notice has been given, neither the Tag-Along Transferor(s) nor the Company shall
have any obligation to consummate any Tag-Along Transaction and or shall have
any liability to any Management Stockholder arising from, relating to or in
connection with the pursuit, consummation, postponement, abandonment or terms
and conditions of any such Tag-Along Transaction, except to the extent of
failure to comply with any express provision of this Section 3.2 and such
Tag-Along Transaction otherwise occurs.
 
Section 3.3           Repurchase Rights.
 
(a)        Company’s Rights to Repurchase Shares.  With respect to all Equity
Securities held by any Management Stockholder and his or her Permitted
Affiliates having been transferred Equity Securities by such Management
Stockholder, during the period beginning on the date of the Management
Stockholder’s Termination and ending on the date (the “Repurchase Deadline”)
that is the twelve month anniversary of the later of (i) the date of such
Termination; and (ii) the date of the exercise of any Vested Options, or the
settlement of any Vested RSUs, held by the Management Stockholder as of the date
of such Termination, the Company shall have the option to repurchase the Equity
Securities held by the Management Stockholder or his or her Permitted Affiliates
(“Call Right”); provided, however, that, notwithstanding the foregoing, in no
event shall the Company repurchase any Equity Securities pursuant to the Call
Right prior to the day immediately following the six-month anniversary of the
date the Management Stockholder first purchased such Equity Securities (whether
pursuant to the exercise of Vested Options, the settlement of Vested RSUs or
otherwise).  For the avoidance of doubt, the Call Right may be exercised more
than once, and the Company, in its sole discretion, may elect to purchase all or
any portion of such Equity Securities, including purchasing only such Equity
Securities that are subject to purchase at a lower Call Repurchase Price (as
defined below).  The repurchase price payable by the Company to repurchase the
Equity Securities upon exercise of the Call Right (“Call Repurchase Price”)
shall be the Fair Market Value of the Equity Securities subject to the Call
Right on the date of repurchase; provided, however, that, notwithstanding the
foregoing, unless otherwise determined by the Compensation Committee of the
Board (the “Compensation Committee”) after consultation with the Company’s Chief
Executive Officer (or unless otherwise set forth in an applicable Award
Agreement), in the event of the Management Stockholder’s Termination by the
Company for Cause or the Management Stockholder’s material breach of any
restrictive covenant under which such Management Stockholder owes obligations to
the Company or any of its Affiliates, the Call Repurchase Price shall be the
lesser of (A) Fair Market Value as of the date of repurchase and (B) Cost.  The
Call Right shall be exercised by written notice (“Call Notice”) to the
Management Stockholder given in accordance with Section 6.6 of this Agreement on
or prior to the last date on which the Call Right may be exercised by the
Company.


18

--------------------------------------------------------------------------------

(b)         GSO Capital’s Rights to Repurchase Shares.  In the event that the
Company elects not to exercise its Call Right under Section 3.3(a), (i) the
Company shall provide written notice to GSO Capital (or, in its discretion, any
other GSO Stockholder(s) designated by GSO Capital) and the GSO Stockholders on
or at any time prior to the Repurchase Deadline of (A) its decision not to
purchase all of the Equity Securities then held by a Management Stockholder and
his or her Permitted Affiliates (collectively, the “Eligible Shares”), and (B)
the number of such Eligible Shares, and (ii) GSO Capital (or any other
applicable GSO Stockholder) and the GSO Stockholders shall have the option to
purchase all of such Eligible Shares (the “Non-Company Call Right”) at the Call
Repurchase Price; provided that in the event that any GSO Stockholder elects not
to exercise its pro rata share of the Non-Company Call Right, then GSO Capital
(or, in its discretion, any other GSO Stockholder(s) designated by GSO Capital)
shall have the option to purchase all of such GSO Stockholder’s pro rata share
of such Eligible Shares.  The Non-Company Call Right shall be exercised by a
Call Notice to the Management Stockholder on or prior to the later of (x) the
thirtieth (30th) day following receipt by GSO Capital (or, in its discretion,
any other GSO Stockholder(s) designated by GSO Capital) and the GSO Stockholders
of the written notice under clause (i) above, and (y) the Repurchase Deadline.
 
(c)          Timing of Repurchase.  Subject to Section 3.3(d) below, the
repurchase of Equity Securities pursuant to the exercise of a Call Right or a
Non-Company Call Right shall take place on a date specified by the Company or
GSO Capital (or the GSO Stockholder(s)), but in no event following the later of
(i) the 60th day following the date of the Call Notice and (ii) the 10th day
following the receipt by the Company or GSO Capital (or the GSO Stockholder(s)),
as applicable, of all necessary governmental approvals; provided, however, that,
notwithstanding the foregoing, if such repurchase date would otherwise occur
prior to the day immediately following the six-month anniversary of the date the
Management Stockholder first purchased such Equity Securities (whether pursuant
to the exercise of Vested Options, the settlement of Vested RSUs or otherwise),
then the repurchase of Equity Securities pursuant to the exercise of a Call
Right or a Non-Company Call Right shall take place on the day immediately
following the six-month anniversary of the date the Management Stockholder first
purchased such Equity Securities.  On such date, the Management Stockholder and
his or her Permitted Affiliates shall transfer the Equity Securities subject to
the Call Notice to the Company or GSO Capital (or the GSO Stockholder(s)), as
applicable, free and clear of all liens and encumbrances (other than any liens,
encumbrances and restrictions arising under this Agreement, the Stockholders
Agreement, the Charter, the Bylaws or by reason of federal securities laws and
applicable state “blue sky” and comparable securities laws), and the Company or
GSO Capital (or the GSO Stockholder(s)) shall pay to the Management Stockholder
and his or her Permitted Affiliates the Call Repurchase Price.  The Management
Stockholder shall use all commercially reasonable efforts to assist the Company
or GSO Capital (or the GSO Stockholder(s)) in order to expedite all proceedings
described in this Section 3.3.
 
19

--------------------------------------------------------------------------------

(d)          Repurchase Disability.


(i)          Notwithstanding anything to the contrary herein (except as
otherwise provided by Section 3.3(d)(iii)), the Company shall not be permitted
to purchase any Equity Securities held by any Management Stockholder upon
exercise of the Call Right if the Board determines in good faith that:
 
(A)         The purchase of Equity Securities would render the Company or its
subsidiaries unable to completely satisfy their obligations in the ordinary
course of business taking into account any future transactions, capital
expenditures or other budgeted cash outlays by the Company, including, without
limitation, any proposed acquisition of any other entity by the Company or any
of its subsidiaries;
 
(B)          The Company is prohibited from purchasing the Equity Securities  by
applicable law restricting the purchase by a corporation of its own shares; or
 
(C)          The purchase of Equity Securities would constitute a breach of,
default, or event of default under, or is otherwise prohibited by, the terms of
any third party, unaffiliated, loan agreement or other agreement or instrument
to which the Company or any of its subsidiaries is a party (the “Financing
Documents”).
 
The events described in (i) through (iii) above each constitute a “Repurchase
Disability.”
 
(ii)         Except as otherwise provided by Section 3.3(d)(iii), in the event
of a Repurchase Disability, the Company shall notify in writing the Management
Stockholder or Involuntary Transferee with respect to whom the Call Right has
been exercised (a “Disability Notice”).  The Disability Notice shall specify the
nature of the Repurchase Disability.  The Company shall thereafter repurchase
the Equity Securities described in the Call Notice as soon as reasonably
practicable after all Repurchase Disabilities cease to exist (or the Company may
elect, but shall have no obligation, to cause its nominee to repurchase the
Equity Securities while any Repurchase Disabilities continue to exist).  In the
event the Company suspends its obligations to repurchase the Equity Securities
pursuant to a Repurchase Disability, (i) the Company shall provide written
notice to each applicable Management Stockholder as soon as practicable after
all Repurchase Disabilities cease to exist (the “Reinstatement Notice”); (ii)
the Fair Market Value of the Equity Securities subject to the Call Notice shall
be determined as of the date the Reinstatement Notice is delivered to the
Management Stockholder, which Fair Market Value shall be used to determine the
Call Repurchase Price in the manner described above; and (iii) the repurchase
shall occur on a date specified by the Company within 10 days following the
determination of the Fair Market Value of the Equity Securities to be
repurchased as provided in clause (ii) above.
 
(iii)        Notwithstanding Section 3.3(d)(i) and Section 3.3(d)(ii), in the
event of a Repurchase Disability, then, in the sole discretion of the Board, the
Company may purchase the Equity Securities subject to the Call Right, as
applicable, and, in lieu of cash consideration, issue a promissory note to such
Management Stockholder in the amount of the Call Repurchase Price,  the terms of
which promissory note shall be acceptable to the Company’s lenders and shall not
result in a breach or violation of any of the Financing Documents.  The
promissory note shall (i) bear simple interest at the prime rate as published in
the Wall Street Journal on the date such payment is due and owing from such date
to the date such payment is made, (ii) have a term of no more than five (5)
years and (iii) have such other reasonable terms and conditions as shall be
mutually agreed upon by the Company and the Management Stockholder.  All
payments of interest accrued under the promissory note shall be paid only at the
date of payment by the Company of the principal amount of such promissory note.


20

--------------------------------------------------------------------------------

Section 3.4           Cooperation; Costs
 
(a)         If the Company or the Holders of the Company’s Equity Securities
enter into any negotiation or transaction for which Rule 506 (or any similar
rule then in effect) promulgated under the 1933 Act, may be available with
respect to the negotiation or transaction (including a merger, consolidation, or
other reorganization), each Management Stockholder that is not an Accredited
Investor (as defined in Rule 501 of the 1933 Act)  shall, if requested by the
Company, appoint, or permit the Company to appoint, a purchaser representative
(as defined in Rule 501 of the 1933 Act) reasonably acceptable to the Company. 
If the purchaser representative is designated by the Company, the Company shall
pay the fees of the purchaser representative, but if any Management Stockholder
appoints another purchaser representative, the Management Stockholder shall be
responsible for the fees of the purchaser representative so appointed.
 
(b)         Each Management Stockholder shall bear its pro-rata share of costs
of any transaction in which it sells Equity Securities (based upon the net
proceeds received by such Management Stockholder in such transaction) to the
extent such costs are incurred for the benefit of all holders of Common Stock,
and are not otherwise paid by the Company or the acquiring party.
 
ARTICLE IV.
 
IPO; CERTAIN SALE RELATED RIGHTS AND OBLIGATIONS
 
Section 4.1           IPO.  For so long as the GSO Stockholders own, in the
aggregate, the number of Company Common Shares greater than or equal to forty
percent (40%) of the issued and outstanding Company Common Shares, the GSO
Majority shall (and at any time the Board shall) have the right to cause an
IPO.  To the extent the GSO Majority or the Board elects to cause an IPO, each
Management Stockholder shall agree, if requested by the GSO Majority or the
Board in connection with the IPO, to convert or exchange its Equity Securities
into other equity securities of the Company or equity securities of any other
entity upon the same terms and conditions as the GSO Stockholders and take such
other actions and enter into and modify such agreements reasonably necessary in
order to facilitate the IPO.  The Board shall have the right to select, or
delegate the selection of, any underwriter(s) in connection with any IPO
pursuant to this Section 4.1 and shall have sole control over any such IPO
process.


21

--------------------------------------------------------------------------------

Section 4.2           Holdback Agreement
 
(a)         Whenever the Company proposes to effect a registration of any of its
equity securities under the 1933 Act for its own account (other than on Form
S-4, S-8, or any similar successor form or another form used for a purpose
similar to the intended use of such forms) in an underwritten offering or
effects the registration of any Registrable Shares under the 1933 Act in
connection with an underwritten offering (including in each case, in connection
with an IPO pursuant to Section 4.1), if requested by the underwriters of such
offering, each Management Stockholder holding Registrable Shares hereby agrees,
or does agree by acquisition of its Registrable Shares, not to effect any sale
or distribution, including any sale pursuant to Rule 144 under the 1933 Act, of
any Registrable Shares during the Lock-up Period, except as part of such
registration or in connection with the Company’s exercise of a Call Right
pursuant to Section 3.3(a).  If requested by such managing underwriter, each
such Management Stockholder agrees to execute a holdback agreement in customary
form, consistent with the terms of this Section 4.2(a).
 
Section 4.3          Participation in Registration.  No Management Stockholder
may participate in any registration of Registrable Shares hereunder which is
underwritten unless such Management Stockholder (a) agrees to sell its
securities on the basis provided in any underwriting arrangements and (b)
completes and executes all questionnaires, powers of attorney, underwriting
agreements and other documents customarily required under the terms of such
underwriting arrangements and provides such written information concerning
itself as may be required for registration, including for inclusion in any
registration statement, provided however, that for the avoidance of doubt,
nothing in this Section 4.3 shall grant to any Management Stockholder an
affirmative right to participate in any registration hereunder.
 
Section 4.4           Coordination of Rule 144 Sales.  From time to time after
the consummation of an IPO, the  Management Stockholders will use commercially
reasonable efforts to coordinate any Rule 144 Transfers in accordance with this
Section 4.4.  Prior to any such Rule 144 Transfer, a Management Stockholder (the
“Notifying Investor”) shall provide the GSO Stockholders with at least three (3)
Business Days’ prior notice (a “144 Notice”) of the Notifying Investor’s
intention to transfer Company Common Shares for value in reliance on Rule 144. 
The 144 Notice is intended to permit all  Management Stockholders electing to
transfer Company Common Shares for value at such time to coordinate the timing
and process for transferring their Company Common Shares in an orderly fashion.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1           Representations and Warranties of Management
Stockholders.  Each Management Stockholder (solely on behalf of itself and not
with respect to any other Stockholder), hereby represents, warrants and
acknowledges as follows:
 
(a)        Generally.  As of the Closing Date:
 
(i)          Status.  Such Management Stockholder, if not an individual, is duly
organized and validly existing under the laws of its jurisdiction of
organization (as the case may be).  Such Management Stockholder has the
requisite power and authority (and if applicable, capacity) to own its property
and to carry on its business as now conducted, to the extent material to its
rights and obligations under this Agreement.


22

--------------------------------------------------------------------------------

(ii)         Authority.  Such Management Stockholder has the requisite power and
authority (and, if applicable, capacity) to execute and deliver this Agreement
and to carry out its obligations hereunder in accordance with the terms and
provisions hereof.  The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action on the part of such Management Stockholder. 
This Agreement has been duly executed and delivered by such Management
Stockholder and constitutes the legally valid and binding obligation of such
Management Stockholder, enforceable against it in accordance with its terms.
 
(iii)        No Breach or Default.  The execution, delivery and performance by
such Management Stockholder of this Agreement and the transactions contemplated
hereby will not constitute a breach of any term or provision of, or a default
under (A) any outstanding indenture, mortgage, loan agreement or other similar
Contract or agreement to which such Management Stockholder or any of its
Affiliates is a party or by which it or any of its Affiliates or its or their
property is bound, (B) if not an individual, its certificate or articles of
incorporation or bylaws or other governing documents, (C) any law, rule or
regulation applicable to such Management Stockholder or its properties or
assets, or (D) any order, writ, judgment or decree applicable to such Management
Stockholder, except (in the case of clauses (A), (C) and (D)) as would not,
individually or in the aggregate, be reasonably expected to have a material and
adverse effect on such Management Stockholder, the Company, its Affiliates or
the transactions contemplated hereby).
 
(iv)        Consents and Approvals.  All material consents, licenses, approvals
and authorizations, if any, and all material filings and registrations, required
from any governmental body, authority, bureau or agency for or on the part of
such Management Stockholder or any of its Affiliates in connection with its
execution and delivery of this Agreement and its holding of Equity Securities
have been obtained on or prior to the Closing Date.
 
(v)          Company Competitor.  Such Management Stockholder is not a Company
Competitor.
 
(b)          Investment Representations.
 
(i)          Such Management Stockholder is acquiring its Equity Securities for
its own account and not for the account of any other Person.  Such Management
Stockholder is acquiring its Equity Securities solely for investment and not
with a view to, or for resale in connection with, the distribution or other
disposition thereof either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or non-occurrence of any
predetermined event or circumstance in violation of the 1933 Act.  Such
Management Stockholder understands that dispositions of its Equity Securities
can be made only (A) as explicitly permitted or contemplated under the terms of
this Agreement, and (B) in compliance with the 1933 Act and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
all applicable state securities and “blue sky” laws; and such Management
Stockholder understands that the Company is under no obligation to register the
offer or sale of any Equity Securities in any jurisdiction whatsoever or to
assist the Management Stockholders in complying with any exemption from
registration under the securities or similar laws of any jurisdiction whatsoever
(except to the extent expressly provided in this Agreement).


23

--------------------------------------------------------------------------------

(ii)          Such Management Stockholder understands that it may bear the
economic risk of an investment in the Equity Securities for an indefinite period
of time, and such Management Stockholder’s financial situation is such that it
can afford to bear the economic risk of holding its Equity Securities for an
indefinite period of time and suffer a complete loss of its investment in the
Company.
 
(iii       Such Management Stockholder further acknowledges that there are
substantial risks in making an investment in the Company (including loss of the
entire amount of such investment), that such Management Stockholder is capable
of evaluating the merits and risks of the investment in the Company and that
such Management Stockholder has evaluated such risks and determined that the
Common Stock is a suitable investment for such Management Stockholder.  Such
Management Stockholder has such knowledge and experience in business, financial
and tax matters, including experience in investing in non-listed and
non-registered securities, and is a sophisticated investor capable of utilizing
the information made available to it in connection with its investment in the
Equity Securities to evaluate the merits and risks of its investment in the
Company, to make an informed investment decision with respect thereto and to
protect its interests in connection with such investment.
 
(iv)        Such Management Stockholder and its legal, tax, accounting and
financial advisors have been provided an opportunity to ask questions of and
receive information from a Person or Persons acting on behalf of the Company
concerning the investment in the Company and such other matters as such
Management Stockholder and any of its advisors have deemed necessary or
desirable.
 
Section 5.2           Survival.  Notwithstanding anything to the contrary in
this Agreement, the provisions of this Article V shall survive the expiration or
sooner termination of this Agreement.
 
ARTICLE VI.
 
MISCELLANEOUS
 
Section 6.1           Termination.
 
(a)         This Agreement shall automatically terminate immediately upon the
earlier to occur of (i) an IPO and (ii) the listing of the Company (or a
successor entity or Affiliate thereof) on an Established OTC Marketplace or on a
national securities exchange; provided that, notwithstanding the foregoing, the
rights and obligations contemplated by Section 4.4, shall survive any
termination pursuant to the preceding clause (i) or clause (ii).
 
(b)         Notwithstanding any of the foregoing, the provisions of this Article
VI (other than Section 6.8) shall survive any termination of this Agreement. 
Nothing in this Section 6.1 shall relieve any party from liability for any
breaches of any provision of this Agreement prior to the termination thereof in
accordance with the foregoing.


24

--------------------------------------------------------------------------------

Section 6.2          Amendments and Waivers.  No amendment, alteration or
modification of this Agreement or waiver of any provision of this Agreement
shall be effective against any of the parties without the prior written approval
of the Board; provided that any amendment that materially and disproportionately
adversely affects the obligations or rights of any Management Stockholder shall
require the consent of each Management Stockholder so adversely affected.  The
failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of such provision and shall not affect the right of such
party thereafter to enforce each provision of this Agreement in accordance with
its terms.
 
Section 6.3           Successors, Assigns and Transferees.  This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.
 
Section 6.4           Legends.  All certificates representing Equity Securities
held by each Management Stockholder shall bear a legend substantially in the
following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY).  NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT.”
 
Section 6.5          Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified if delivered during
normal business hours of the recipient, if not, then on the next Business Day,
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next Business Day, provided that a copy of such
notice is also sent via nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, (d) two (2) Business Days after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt or (e) if delivered by email, on the day of delivery to
the email address specified in this Section 6.5, provided that a copy of such
notice is also sent via nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to such party’s address as set forth below or at such other address as the
party shall have furnished to each other party in writing in accordance with
this provision:


25

--------------------------------------------------------------------------------

if to the Company, to:
 
Legacy Reserves Inc.
303 W. Wall Street, Suite 1800
Midland, TX 79701
Attention: Albert E. Ferrara, III
Email Address: bferrara@legacyreserves.com


with a copy (which shall not constitute notice) to:
 
Sidley Austin LLP
1000 Louisiana Street, Suite 5900
Houston, TX 77002
Email Addresses: gvlahakos@sidley.com; vsekhon@sidley.com
Attention: George J. Vlahakos & Vijay S. Sekhon


if to the GSO Stockholders, to:
 
with a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10011
Facsimile Number: (212) 751-4864
Email Address: jonathan.rod@lw.com
Attention: Jonathan R. Rod, Esq.
 
Section 6.6          Further Assurances.  Without limiting anything contained in
this Agreement and subject thereto, at any time or from time to time after the
Closing Date, the parties hereto agree to cooperate with one another, and at the
request of any other party, to execute and deliver any further reasonable
instruments or documents and to take all such further reasonable action as any
other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.
 
Section 6.7          Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement and any other agreements contemplated hereby embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.  For the avoidance of
doubt, nothing in this Section 6.7 shall affect, amend, limit or otherwise
modify the rights and obligations of any Person (including the parties hereto)
under any other written agreement to which such Person is a party (collectively,
“Other Agreements”); provided, however, that in the event of any contradiction
or inconsistency between the provisions of this Agreement and the provisions of
any Other Agreement, the provisions of this Agreement shall control with respect
to the Company, its Subsidiaries and the Management Stockholders.


26

--------------------------------------------------------------------------------

Section 6.8         Voting Rights.  Each Management Stockholder hereby appoints
and constitutes GSO Capital, the sole and exclusive attorney and proxy of
perpetual duration, of such Management Stockholder with full power of
substitution and resubstitution, to the full extent of Management Stockholder’s
rights with respect to all of his or her Equity Securities (as equitably
adjusted for any reclassification, subdivision, combination or similar action)
of the Company (or any successor thereto) held by such Management Stockholder,
to vote such Equity Securities, as applicable, and to exercise all voting and
other consent rights that such Management Stockholder has with respect to such
Equity Securities, as applicable, at every meeting (and, in each case, any
adjournment or postponement thereof) of the holders of Equity Securities at
which any of the holders of Equity Securities are entitled to vote, in every
written consent in lieu of any such meeting (or adjournment or postponement) or
otherwise, in each case with respect to any matter presented to the holders of
equity interests of the Company of the same class as the Equity Securities, to
the same extent and with the same effect as if such Equity Securities were
registered in the name of GSO Capital in the books and records of the Company
(or any successor thereto) and under any applicable laws and regulations
governing the rights of holders of equity interests of a Delaware corporation
(or the laws and regulations governing the rights of holders of equity interests
of any successor entity of the Company). The foregoing proxy shall include the
right of GSO Capital to sign, as holder of this irrevocable proxy on behalf of
the Management Stockholder, any certificate, instrument, agreement or other
document relating to the Company (or any successor thereto) that applicable law
may permit or require to cause its Equity Securities to be voted or its consent
to be given as a member of the Company (or any successor thereto) in accordance
with this proxy.
 
Section 6.9          Confidentiality.  Each Management Stockholder shall
maintain in strict confidentiality any confidential, non-public or proprietary
information provided pursuant to this Agreement or otherwise in connection with
its investment in the Company, including any information with regard to the
business, customers, assets or affairs of the Company or any of its Subsidiaries
(“Confidential Information”) and shall not disclose such information to third
parties without the prior written consent of the Board, except: (a) to the
extent such Confidential Information has become generally available to the
public (other than through disclosure in contravention of this Agreement), (b)
to any Person to which such Management Stockholder offers to Transfer any Equity
Securities (provided that (i) such Transfer would be permitted by the terms of
this Agreement, and (ii) the prospective Transferee has, prior to disclosure of
any Confidential Information thereto, first entered into a customary
confidentiality agreement with respect to such Confidential Information in form
and substance reasonably satisfactory to the Board), (c) to any other
Stockholder or any member of the Board, (d) to the extent required to be
disclosed by such Management Stockholder or its Affiliates pursuant to
applicable securities laws or stock exchange rules, (e) for disclosures
occurring in the good faith performance of such Management Stockholders duties
as an employee (to the extent such Management Stockholder is an employee of the
Company or one or more of its Subsidiaries) and (f) with the Company’s prior
written consent.  If any Management Stockholder (or any other recipient of
Confidential Information obligated to comply with this Section 6.9) is requested
to disclose Confidential Information by Applicable Law or any Governmental
Authority having jurisdiction over such Management Stockholder or other
recipient, such Management Stockholder or other recipient will promptly notify
the Company to permit the Company or its applicable Subsidiary to seek a
protective order or other reasonable assurance that confidential treatment will
be accorded to such Confidential Information and such Management Stockholder or
other recipient will use reasonable efforts to cooperate with the Company’s
efforts to seek such protective order or other reasonable assurance.  If, in the
absence of a protective order, such Management Stockholder or other recipient is
compelled as a matter of Applicable Law to disclose any such Confidential
Information in any proceeding or pursuant to legal process, such Management
Stockholder or other recipient may disclose to the Governmental Authority
compelling disclosure only the part of such Confidential Information as, at the
advice of its counsel, is required by Applicable Law to be disclosed (in which
case, prior to such disclosure, such  Management Stockholder or other recipient
will advise and consult with the Company or the relevant Subsidiary and their
respective counsel as to such disclosure and the nature and wording of such
disclosure) and such Management Stockholder or other recipient will use
commercially reasonable efforts to obtain reasonable assurance that confidential
treatment will be accorded to such Confidential Information.


27

--------------------------------------------------------------------------------

Section 6.10        Delays or Omissions.  It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
Section 6.11         Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to the conflicts of law principles thereof
to the extent such principles would require or permit the application of laws of
another jurisdiction.  The parties hereto irrevocably submit to the exclusive
jurisdiction of the Delaware Court of Chancery (or, if the Delaware Court of
Chancery shall be unavailable, any other court of the State of Delaware or, in
the case of claims to which the federal courts have exclusive subject matter
jurisdiction, any federal court of the United States of America sitting in the
State of Delaware) in any action arising out of or relating to this Agreement,
and hereby irrevocably agree that all claims in respect of such action may and
shall be heard and determined in such state or federal court.  The parties
hereto irrevocably waive, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
and any rights they may have to transfer or change venue of such action or
proceeding.  The parties hereto further agree, to the fullest extent permitted
by law, that judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment.  EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.  (A) EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.11.


28

--------------------------------------------------------------------------------

Section 6.12         Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Section 6.13         Enforcement.  Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
 
Section 6.14          Titles and Subtitles.  The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
 
Section 6.15       No Recourse.  Notwithstanding anything to the contrary in
this Agreement, the Company and each Management Stockholder agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement, shall be had against
any former, current or future director, officer, employee, agent, advisor,
attorney, representative, general or limited partner, stockholder or member of
any Stockholder or of any Affiliate or assignee thereof, or any former, current
or future director, officer, employee, agent, advisor, attorney, representative,
general or limited partner, stockholder or member of the foregoing (each a
“Stockholder Affiliate”), whether by the enforcement of any judgment or
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation, theory or other Applicable Law or otherwise, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred, whether by piercing of the corporate (or
limited liability company or limited partnership) veil, by a claim (whether at
law, in equity, in contract, in tort or otherwise), by any Stockholder Affiliate
or assignee thereof, as such for any obligation of any Management Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.
 
Section 6.16         Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed by facsimile signature(s).
 
Section 6.17        No Partnership.  Nothing in this Agreement and no actions
taken by the parties hereto under this Agreement shall constitute a partnership,
joint venture, association or other co-operative entity between any of the
parties hereto or cause any party hereto to be deemed the agent of any other
party for any purpose.
 
[Remainder of page intentionally left blank]
 
29

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management
Stockholders Agreement as of the Closing Date.
 

 
LEGACY RESERVES INC.
     
By:
/s/ James Daniel Westcott    
Name: James Daniel Westcott
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management
Stockholders Agreement as of the Closing Date.
 

 
GSO ENERGY SELECT OPPORTUNITIES FUND AIV-3LP
     
By:

/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-A LP
     
By:
/s/ Marisa J. Beeney    
Name: Maris J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-B LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-C II LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ENERGY PARTNERS-D LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory




--------------------------------------------------------------------------------

 
GSO PALMETTO OPPORTUNISTIC
INVESTMENT PARTNERS LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO CSF III AIV-3 LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory
     
GSO ADGM I LGCY LP
     
By:
/s/ Marisa J. Beeney    
Name: Marisa J. Beeney
 
Title: Authorized Signatory




--------------------------------------------------------------------------------

SCHEDULE  1
 
GSO STOCKHOLDERS
 


1.
GSO ENERGY SELECT OPPORTUNITIES FUND AIV-3LP


2.
GSO ENERGY PARTNERS-A LP


3.
GSO ENERGY PARTNERS-B LP


4.
GSO ENERGY PARTNERS-C LP


5.
GSO ENERGY PARTNERS-C II LP


6.
GSO ENERGY PARTNERS-D LP


7.
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP


8.
GSO CSF III AIV-3 LP


9.
GSO ADGM I LGCY LP




--------------------------------------------------------------------------------

EXHIBIT A
 
Joinder Agreement
 
Reference is hereby made to the Management Stockholders Agreement (the
“Management Stockholders Agreement”), dated as of December 11, 2019, by and
among by and among Legacy Reserves Inc., a Delaware corporation, the GSO
Stockholders and the Management Stockholders party thereto.
 
The undersigned agrees, by execution hereof, to become a party to, to adhere to
and to be bound by the terms and provisions of the Management Stockholders
Agreement as a Management Stockholder party thereto and to have the rights and
obligations of a Management Stockholder.  Without limiting the generality of the
foregoing, the undersigned hereby makes the representations and warranties set
forth in Section 5.1 of the Management Stockholders Agreement anew, with respect
to itself, as of the date of this Joinder Agreement.  Capitalized terms used but
not defined herein shall have the meanings assigned to them in the Management
Stockholders Agreement.
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
__________ ___, ____.
 
[NAME OF NEW MANAGEMENT STOCKHOLDER]
 
 
Name:
Title:



Acknowledged by:
 
LEGACY RESERVES INC.


By:
   
Name:
 
Title:
 




--------------------------------------------------------------------------------

EXHIBIT B
 
Form of ROFO Response
 
This ROFO Response is made as of the date written below by the undersigned GSO
Stockholder(s) in accordance with the Management Stockholders Agreement dated as
of December 11, 2019 (the “Management Stockholders Agreement”) by and among the
Company and the other Persons who are or become party thereto from time to
time.  Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Management Stockholders Agreement.
 
In response to the ROFO Notice dated as of [●] delivered by the Transferring
ROFO Management Stockholder, regarding a proposed Transfer of ROFO Shares as set
forth in such ROFO Notice, the undersigned GSO Stockholder(s) hereby confirm(s)
[its/their] good faith interest in acquiring [●] ROFO Shares in accordance with
the Management Stockholders Agreement at the following Desired Price per Share:
$[●].
 

 
[NAME OF GSO STOCKHOLDER(S)]
 
By:
 
Name:
 
Title:
 
Date:




--------------------------------------------------------------------------------

EXHIBIT C


Form of Spousal Consent and Acknowledgment to the
Management Stockholders Agreement of
Legacy Reserves Inc.


I acknowledge that I have read the foregoing Management Stockholders Agreement
of Legacy Reserves Inc. dated December 11, 2019 (the “Management Stockholders
Agreement”), and that I understand its contents.  I am aware that by its
provisions my spouse agrees to sell all shares of stock of Legacy Reserves Inc.
held by my spouse on this date, or hereafter acquired, upon the occurrence of
certain events.  I am further aware that included in such sale shall be any
interest I have in any such shares (including, without limitation, any right or
interest by operation of applicable community or marital property laws) and such
interest of any of my heirs, legatees or other transferees.  I hereby consent to
such sale, approve the provisions of the Management Stockholders Agreement,
agree to sell any interest I may have in any such shares as required by the
Management Stockholders Agreement, agree that those shares and my interest in
them are subject to the provisions of the Management Stockholders Agreement and
direct the personal representative of my estate to promptly comply with all of
the provisions of the Management Stockholders Agreement.  I further covenant and
agree that I will take no action at any time to hinder the operation of the
Management Stockholders Agreement as to the shares of capital stock of Legacy
Reserves Inc. or any interest which I or any of my heirs, legatees or other
transferees may have in them.


Date:
Spouse:
     
[Print or type name as signed above]







--------------------------------------------------------------------------------